SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-26013 AURIGA LABORATORIES, INC. (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 2834 (Primary Standard Industrial Classification Code Number) 84-1334687 (I.R.S. Employer Identification No.) 5284
